CAMMACK, Justice.
The question presented in this case is whether a board of education has the right to reduce the salaries of its school principals without a reduction in the salaries of its other teaching personnel. The question requires a construction of KRS 161.760, which reads as follows:
“Each board of education shall cause notice to be given annually not later *38than August 1 to each teacher who holds a contract valid for the succeeding school year stating the best estimate as to the salary to be paid such teacher during such year. Such salary shall not be lower than the salary paid during the preceding school year unless such reduction be a part of a uniform plan affecting the entire district. But nothing herein shall prevent increases of salary after the board’s annual notice has been given.”
Eunice Harper was one of the Greenup County Board of Education’s two high school principals. The Board reduced her salary and that of its other high school principal, along with the salaries of its two graded school principals. It is the contention of the Board that its action was justified under the statute because there was a uniform reduction plan affecting the entire supervisory staff. On the other hand, Eunice Harper contends that the language of the statute is unambiguous and means that a salary reduction must be a uniform plan affecting the entire teaching staff of the district. The lower court took that view of the case, and we think he did so correctly.
Eunice Harper was teaching under a continuing service contract. In the case of Williamson v. Cassady, 311 Ky. 666, 224 S.W.2d 934, we said that a principal teaching under a contract such as the one in question could be transferred from one school to another, but that his pay could not be reduced. The same reasoning applies in the case before us.
Judgment affirmed.
SIMS, C. J., and STEWART and COMBS, JJ., dissent because they believe the reduction of the salaries of all principals constituted a uniform plan for the reduction of salaries of a class affecting the entire district.